 

--------------------------------------------------------------------------------



April 26, 2010


Mr. Don Boyd
President
Sun Resources Texas, Inc.
P.O. Box 3712
Longview, TX  75606


Letter of Intent to acquire Sugar Valley Interest


Dear Don,


     This letter is intended to summarize the principal terms of the proposed
acquisition by Blast Energy Services, Inc., a Texas corporation (“Blast”) of Sun
Resources Texas, Inc., a Texas corporation (“Sun”) interest in the Sugar Valley
Field with an option to acquire all additional assets of Sun.


WHEREAS, the Parties seek to negotiate a definitive written agreement effecting
the terms and conditions of a merger or acquisition (“Definitive Agreement”)
between the Parties.




PART ONE


NOW, THEREFORE, the Parties have agreed to enter into the following Letter of
Intent:


1.  
Basic Transaction.  Blast shall acquire all of Sun’s interest in the Sugar
Valley field along with all associated production and maintenance equipment
resident on the location, and Sun shareholders shall receive the consideration
described in paragraph 2 below (the “Consideration”).  The closing of this
transaction (the “Closing”) shall occur as soon as possible after the conditions
precedent have been satisfied or waived. Title to the Sugar Valley field will
pass upon completion of the October 8, 2010 cash payment and issuance of the
Blast stock.



2.  
Consideration.  In exchange for all Sun’s interest in the Sugar Valley field and
associated assets Blast will pay a total consideration of $1.2M (the
“Consideration”).  The Consideration shall take the form of a note in the amount
of $400,000 and Blast common stock with an equivalent value of $800,000. The
Blast common stock will be issued immediately upon closing.



3.  
Note Payable. Blast will issue a note to Sun for the payment of $400,000 payable
no later than October 8, 2010.



4.  
Capital Commitments. Blast will commit to provide up to $800,000 to drill a
water disposal well and a well to access Creech sand formation, such funds being
made available no later than October 8, 2010.



5.  
Service Agreements.  Prior to signing a Definitive Agreement but effective only
from and after the Closing Blast will enter into a service agreement with Sun to
provide drilling, completion and maintenance work on the Sugar Valley Field.



6.  
Permitting and Well Site Preparation. Sun commits to proceed with the permitting
and well site preparation of the water disposal and Creech wells to ensure the
wells can be drilled and completed as expeditiously as possible.

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
7.  
Actions Prior to Execution of a Definitive Agreement.  The execution of a
Definitive Agreement by the Parties would be subject to the satisfaction of
various conditions, including:



 
(a)
Mutual, satisfactory completion of technical, reserve valuation, financial,
legal, human resources and other due diligence;



 
(b)
Negotiation of a comprehensive Definitive Agreement, which would include
representations, warranties, covenants, indemnities, conditions to closing
(including financial condition and identification, to the extent practicable, of
any necessary regulatory and third-party consents or approvals), mutual
fiduciary out clauses, break-up fees, and other customary terms;



 
(c)
The boards of directors of each of the Parties approving the Acquisition and
Definitive Agreement;



The foregoing list of items is not intended to be definitive or complete and
does not obligate either Party to enter into a Definitive Agreement even if the
foregoing items are completed.


8.  
Conditions to Closing.  The consummation of the contemplated transactions by the
Parties would be subject to the satisfaction of various conditions, including:



(a)  
Consent to the Acquisition by a majority of the shareholders of Sun; and,



(b)  
The Blast board of directors approving the terms of the Acquisition and approval
of the issuance of Blast common stock as contemplated for the Acquisition; and,



(c)  
Consent of the shareholders of Blast and approval of an increase in authorized
shares to consummate the Acquisition.; and



(d)  
The Parties obtaining any other necessary regulatory and third-party approvals;
and,



(e)  
Other customary conditions as may be set forth in a Definitive Agreement.





Sincerely,


BLAST ENERGY SERVICES, INC.






By:           /s/ Michael L.
Peterson                                                      
Name:           Michael Peterson
Title:           CEO




 
 

--------------------------------------------------------------------------------

 

 
SUN RESOURCES TEXAS, INC.








By:           /s/ Don Boyd                                           
Name:           Don Boyd
Title:           President
